Order entered December 3, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01197-CR

                           WILLIE DAVIS SPENCER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F90-35572-H

                                           ORDER
       Appellant filed his notice of appeal regarding the trial court’s findings following his
article 64.04 request for DNA testing. On November 21, 2018, court reporter Crystal Jones
informed the Court that there was no hearing held on appellant’s motion and no reporter’s record
was taken. She did note that, according to appellant’s appointed counsel, the original record
from appellant’s 1991 appeal was necessary for the disposition of this appeal.
       We DIRECT the Clerk of the Court to file a copy of the reporter’s record in cause
numbers 05-91-01299-CR and 05-91-01300-CR, styled Willie Davis Spencer v. The State of
Texas into cause number 05-18-01197-CR.
       Appellant’s brief is DUE thirty days from the date of this order.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE